 

Exhibit 10.2

NOVAN, INC.
2016 INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

(Awarding Incentive Stock Option)

 

Novan, Inc., a Delaware corporation (the “Company”), pursuant to its 2016
Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”) an option to purchase the number of
shares of the Company’s common stock, par value $0.0001 per share (“Common
Stock”) set forth below (the “Option”).  The Option is subject to the terms and
conditions set forth in this Stock Option Grant Notice (this “Grant Notice”) and
the Stock Option Agreement attached hereto as Exhibit A (the “Agreement”) and
the Plan, each of which is incorporated herein by reference, and the grant of
the Option is conditioned upon Participant’s compliance with any Confidentiality
and Assignment of Inventions Agreement and/or Noncompetition Agreement existing
or entered into in connection herewith (the “Restrictive Covenants
Agreement[s]”).  Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Grant Notice and the Option
Agreement.

 

Participant:

_______________________

Grant Date:

_______________________

Exercise Price Per Share:

$______________________

Total Number of Shares Subject to Option:

_______________________

Expiration Date:

_______________________

Type of Option:

Incentive Stock Option

Vesting Schedule:

_______________________

 

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement, the Grant Notice and the Restrictive
Covenants Agreement[s].  Participant has reviewed the Agreement, the Plan, the
Grant Notice, and the Restrictive Covenants Agreement[s] in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement,
the Plan, and the Restrictive Covenants Agreement[s].  Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan, the Grant Notice,
the Agreement or the Restrictive Covenants Agreement[s].

 

NOVAN, INC.

 

PARTICIPANT

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
shares of Common Stock set forth in the Grant Notice.  

Article I.
general

1.1 Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.  For purposes of this
Agreement,

(a) “Cause” shall mean (A) willful misconduct, gross negligence or an act of
dishonesty of Participant with regard to the Company or any of its Affiliates,
which in either case, results in or could reasonably be expected to result in
material harm to the Company or such Affiliate; (B) the willful and continued
failure of Participant to attempt to perform his or her duties with the Company
or any of its Affiliates (other than any such failure resulting from
Disability), which failure is not remedied within 30 days after receiving
written notice thereof; (C) the conviction of Participant of (or the plea by
Participant of guilty or nolo contendere to) any felony involving moral
turpitude (other than traffic related offenses or as a result of vicarious
liability); or (D) a material breach by Participant of any material provision of
any written service agreement, which breach is not remedied within 10 days after
receiving written notice thereof. Notwithstanding the foregoing, if Participant
is a party to a written service agreement with the Company (or any of its
Subsidiaries) in which the term “cause” is defined, then “Cause” shall be as
such term is defined in the applicable written agreement.

(b) “Disability” shall mean Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months.  

1.2 Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

Article II.
GRANT OF OPTION

2.1 Grant of Option.  In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and Participant’s
execution of and/or continued compliance with the Restrictive Covenants
Agreement(s) and for other good and valuable consideration, effective as of the
grant date set forth in the Grant Notice (the “Grant Date”), the Company has
granted to Participant the Option to purchase any part or all of an aggregate
number of shares of Common Stock set forth in the Grant Notice, upon the terms
and conditions set forth in the Grant Notice, the Plan and this Agreement,
subject to adjustment as provided in Section 3.1(b) hereof and Section 13.2 of
the Plan.

A-1

--------------------------------------------------------------------------------

 

2.2 Exercise Price.  The exercise price per share of the shares of Common Stock
subject to the Option (the “Exercise Price”) shall be as set forth in the Grant
Notice.

2.3 Consideration to the Company.  In consideration of the grant of the Option
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan, the Grant Notice or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

Article III.
PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Participant’s continued employment with or service to the Company
or a Subsidiary on each applicable vesting date and subject to Sections
3.1(b),_3.2, 3.3, 5.9 and 5.14 hereof, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.

(b) Notwithstanding the Grant Notice or the provisions of Section 3.1(a) and
(c), in the event of Participant’s Termination of Service as a result of a
termination by the Company without Cause within six (6) months following a
Change in Control, the Option shall become vested and exercisable in full on the
date of such Termination of Service; and

(c) Except as set forth in Section 3.1(b), unless otherwise determined by the
Administrator or as set forth in a written agreement between Participant and the
Company, any portion of the Option that has not become vested and exercisable on
or prior to the date of Participant’s Termination of Service shall be forfeited
on the date of Participant’s Termination of Service and shall not thereafter
become vested or exercisable.

3.2 Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof. Once the Option becomes unexercisable,
it shall be forfeited immediately.

3.3 Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration date set forth in the Grant Notice;

(b) Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service other than for Cause or by reason of
Participant’s death or Disability, the expiration of ninety (90) days from the
date of Participant’s Termination of Service;

(c) Except as the Administrator may otherwise approve, the expiration of one (1)
year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability; or

A-2

--------------------------------------------------------------------------------

 

(d) Except as the Administrator may otherwise approve, upon Participant’s
Termination of Service for Cause.

3.4 Tax Withholding.  Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy any applicable federal, state, local and foreign
taxes (including the employee portion of any FICA obligation, if applicable)
required by law to be withheld with respect to any taxable event arising
pursuant to this Agreement.  The Company and its Subsidiaries may withhold or
Participant may make such payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by requesting
that the Company withhold a net number of shares of Common Stock issuable upon
the exercise of the Option having a then current Fair Market Value not exceeding
the amount necessary to satisfy the withholding obligation of the Company and
its Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;

(iv) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by tendering to
the Company shares of Common Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

(v) with respect to any withholding taxes arising in connection with the
exercise of the Option, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to shares of Common Stock then issuable to Participant pursuant to the Option,
and that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company or the Subsidiary with respect to which the
withholding obligation arises in satisfaction of such withholding taxes;
provided that payment of such proceeds is then made to the Company or the
applicable Subsidiary at such time as may be required by the Administrator, but
in any event not later than the settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the Option,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 3.4(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 3.4(a)(ii) or Section 3.4(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Common Stock
issuable with respect to the exercise of the Option to, or to cause any such
shares of Common Stock to be held in book-entry form by, Participant or his or
her legal representative unless and until Participant or his or her legal
representative shall have paid or otherwise satisfied in full

A-3

--------------------------------------------------------------------------------

 

the amount of all federal, state, local and foreign taxes applicable with
respect to the taxable income of Participant resulting from the exercise of the
Option or any other taxable event related to the Option.

(c) In the event any tax withholding obligation arising in connection with the
Option will be satisfied under Section 3.4(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
shares of Common Stock then issuable upon the exercise of the Option as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding obligation and to remit the proceeds of such sale to
the Company or the Subsidiary with respect to which the withholding obligation
arises.  Participant’s acceptance of this Option constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 3.4(c), including the transactions
described in the previous sentence, as applicable.  The Company may refuse to
issue any shares of Common Stock to Participant until the foregoing tax
withholding obligations are satisfied, provided that no payment shall be delayed
under this Section 3.4(c) if such delay will result in a violation of Section
409A of the Code.

(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the Option, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Option.  Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Common Stock.  The Company and the Subsidiaries do not commit
and are under no obligation to structure the Option to reduce or eliminate
Participant’s tax liability.

Article IV.
EXERCISE OF OPTION

4.1 Person Eligible to Exercise.  During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof.  After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

4.2 Partial Exercise.  Subject to Section 5.2, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.

4.3 Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof.

(a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

(b) The receipt by the Company of full payment for the shares of Common Stock
with respect to which the Option or portion thereof is exercised, in such form
of consideration permitted under Section 4.4 hereof that is acceptable to the
Administrator;

(c) The payment of any applicable withholding tax in accordance with
Section 3.4;

A-4

--------------------------------------------------------------------------------

 

(d) Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment.  Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a) Cash or check;

(b) With the consent of the Administrator, surrender of shares of Common Stock
(including, without limitation, shares of Common Stock otherwise issuable upon
exercise of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof;

(c) Through the delivery of a notice that Participant has placed a market sell
order with a broker acceptable to the Company with respect to shares of Common
Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; provided that payment of
such proceeds is then made to the Company at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or

(d) Any other form of legal consideration acceptable to the Administrator.

4.5 Conditions to Issuance of Common Stock.  The Company shall not be required
to issue or deliver any shares of Common Stock purchased upon the exercise of
the Option or portion thereof prior to fulfillment of all of the following
conditions: (a) the admission of such shares of Common Stock to listing on all
stock exchanges on which such Common Stock is then listed, (b) the completion of
any registration or other qualification of such shares of Common Stock under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable, (d) the receipt by the Company of full
payment for such shares of Common Stock, which may be in one or more of the
forms of consideration permitted under Section 4.4 hereof, and (e) the receipt
of full payment of any applicable withholding tax in accordance with Section 3.4
by the Company or its Subsidiary with respect to which the applicable
withholding obligation arises.

4.6 Rights as Stockholder.  Neither Participant nor any person or entity
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any shares of Common Stock
purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares of Common Stock (which may be in
book-entry form) will have been issued and recorded on the records of the
Company or its transfer agents or registrars and delivered to Participant
(including through electronic delivery to a brokerage account).  No adjustment
will be made

A-5

--------------------------------------------------------------------------------

 

for a dividend or other right for which the record date is prior to the date of
such issuance, recordation and delivery, except as provided in Section 14.2 of
the Plan.  Except as otherwise provided herein, after such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to such shares of Common Stock, including, without
limitation, the right to receipt of dividends and distributions on such
shares.    

Article V.
other provisions

5.1 Administration.  The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules.  All actions taken and all interpretations and determinations made
by the Administrator will be final and binding upon Participant, the Company and
all other interested persons.  To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

5.2 Whole Shares.  The Option may only be exercised for whole shares of Common
Stock.

5.3 Option Not Transferable.  Subject to Section 4.1 hereof, the Option may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Common
Stock underlying the Option have been issued, and all restrictions applicable to
such Shares have lapsed.  Neither the Option nor any interest or right therein
or part thereof shall be liable for the debts, contracts or engagements of
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

5.4 Adjustments.  The Administrator may accelerate the vesting of all or a
portion of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Common Stock contemplated by Section 14.2 of the Plan (including, without
limitation, an extraordinary cash dividend on such Common Stock) (and subject to
the terms of Section 3.1(b) hereof), the Administrator may make such adjustments
as the Administrator deems appropriate in the number of shares of Common Stock
subject to the Option, the exercise price of the Option and the kind of
securities that may be issued upon exercise of the Option.   Participant
acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and the Plan,
including Section 14.2 of the Plan (subject to the terms of Section 3.1(b)
hereof).

5.5 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
5.5, either party may hereafter designate a different address for notices to be
given to that party.  Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

5.6 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

A-6

--------------------------------------------------------------------------------

 

5.7 Governing Law.   The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.8 Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission and state
securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to Applicable Law.  To the extent
permitted by Applicable Law, the Plan, the Grant Notice and this Agreement shall
be deemed amended to the extent necessary to conform to Applicable Law.

5.9 Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.

5.10 Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in Section 5.3 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

5.11 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

5.12 Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

5.13 Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

A-7

--------------------------------------------------------------------------------

 

5.14 Section 409A.  This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Option (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Option either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

5.15 Agreement Severable.  In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

5.16 Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to options, as and when exercised pursuant to the terms
hereof.

5.17 Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

5.18 Broker-Assisted Sales.  In the event of any broker-assisted sale of shares
of Common Stock in connection with the payment of withholding taxes as provided
in Section 3.4(a)(v) or Section 3.4(c) or the payment of the exercise price as
provided in Section 4.4(c): (a) any shares of Common Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation or
exercise of the Option, as applicable, occurs or arises, or as soon thereafter
as practicable; (b) such shares of Common Stock may be sold as part of a block
trade with other participants in the Plan in which all participants receive an
average price; (c) Participant will be responsible for all broker’s fees and
other costs of sale, and Participant agrees to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to any such sale;
(d) to the extent the proceeds of such sale exceed the applicable tax
withholding obligation or exercise price, the Company agrees to pay such excess
in cash to Participant as soon as reasonably practicable; (e) Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation or
exercise price; and (f) in the event the proceeds of such sale are insufficient
to satisfy the applicable tax withholding obligation, Participant agrees to pay
immediately upon demand to the Company or its Subsidiary with respect to which
the withholding obligation arises an amount in cash sufficient to satisfy any
remaining portion of the Company’s or the applicable Subsidiary’s withholding
obligation.

A-8

--------------------------------------------------------------------------------

 

5.19 Incentive Stock Options.  Participant acknowledges that to the extent the
aggregate Fair Market Value of shares of Common Stock (determined as of the time
the option with respect to the shares is granted) with respect to which
Incentive Stock Options, including this Option, are exercisable for the first
time by Participant during any calendar year exceeds $100,000 or if for any
other reason such Incentive Stock Options do not qualify or cease to qualify for
treatment as “incentive stock options” under Section 422 of the Code, such
Incentive Stock Options shall be treated as Non-Qualified Stock
Options.  Participant further acknowledges that the rule set forth in the
preceding sentence shall be applied by taking the Option and other stock options
into account in the order in which they were granted, as determined under
Section 422(d) of the Code and the Treasury Regulations thereunder.  Participant
also acknowledges that an Incentive Stock Option exercised more than three (3)
months after Participant’s Termination of Service, other than by reason of death
or Disability, will be taxed as a Non-Qualified Stock Option.

5.20 Notification of Disposition. Participant shall give prompt written notice
to the Company of any disposition or other transfer of any shares of Common
Stock acquired under this Agreement if such disposition or transfer is made (a)
within two (2) years from the Grant Date or (b) within one (1) year after the
transfer of such shares of Common Stock to Participant.  Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.  

 

* * * *

A-9